EXHIBIT 10.25
JUNIPER NETWORKS, INC.
SUB-PLAN TO THE
2008 EMPLOYEE STOCK PURCHASE PLAN
FOR EMPLOYEES LOCATED IN THE EUROPEAN ECONOMIC AREA
1. Purpose of the Sub-Plan
     (a) Juniper Networks, Inc. (the “Company”) has established the Juniper
Networks, Inc. 2008 Employee Stock Purchase Plan (the “ESPP”) to provide
eligible employees of the Company and its designated subsidiaries with an
opportunity to purchase the Company’s Common Stock through accumulated payroll
deductions.
     (b) Section 14 of the ESPP specifically authorizes the Board of Directors
of the Company (the “Board”) or a committee appointed by the Board (the
“Committee”) to adopt rules, procedures or sub-plans applicable to particular
subsidiaries or locations.
     (c) The Compensation Committee has determined that it is appropriate and
advisable to establish a sub-plan to the ESPP with effect from November 11, 2008
for the purpose of complying with applicable local laws implementing the
European Union (“EU”) Prospectus Directive 2003/71/EC (November 4, 2003).
     (d) The rules of this sub-plan (the “Sub-Plan”) shall, together with the
rules of the ESPP, govern the offering of the ESPP with respect to all employees
located in any EU Member State or European Economic Area (“EEA”) treaty adherent
state.
2. Terms of the Sub-Plan
     (a) Capitalized terms used but not defined herein shall have the same
meaning as set forth in the ESPP.
     (b) Notwithstanding any other provision in the ESPP, in no event shall the
total consideration to be paid by participating Employees located in EU Member
States and EEA treaty adherent states for the purchase of Common Stock under the
ESPP, when combined with the total consideration of all other offers to the
public by the Company of its Common Stock within any EU Member State or EEA
treaty adherent state, exceed the amount of €2,499,999 in a 12-month period.
          In order not to exceed this limit, the Company reserves the right to
limit the number of shares of Common Stock that may be purchased by each
participating Employee to ensure that the total consideration of its offer of
Common Stock within any EU Member State or EEA treaty adherent state does not
exceed €2,499,999 in a 12-month period. Any such limit imposed under this
Sub-Plan will be applied to all participating Employees on similar terms and on
a pro-rata basis.
     (c) Subject to the terms of the ESPP, the Board or the Committee reserves
the right to amend or terminate the Sub-Plan, as contained herein, at any time.

